Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered November 20, 1987, convicting defendant, after a jury trial, of assault in the second degree and sentencing defendant to an indeterminate term of imprisonment of from 1 Vi to 4 Vi years, unanimously affirmed.
Defendant was convicted for stabbing the victim six times with pair of shears in an apartment in Manhattan. Defendant raised a defense of justification and, on appeal, defendant asserts that the trial court committed reversible error in that *300part of its justification charge concerning defendant’s duty to retreat. Defendant urges that the court did not convey to the jury that defendant had to “know” he could’ retreat with complete safety before using self-defense. This contention is not preserved as a matter of law and we therefore decline to reach it. (CPL 470.05 [2].) Were we to consider it, in the interest of justice, we nonetheless would affirm, finding it to be without merit. Read in its entirety, and in view of the surrounding circumstances, the trial court’s justification charge properly conveyed the law to the jury. (People v Coleman, 70 NY2d 817, 819.) Concur—Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.